Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00367-CV

                        IN THE ESTATE OF Ramiro AGUILAR Jr.

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2012-PC-2800
                          Honorable Tom Rickhoff, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the probate court’s Order Approving
Claim and Reimbursement of Expenses is AFFIRMED. Costs of appeal are assessed against
Appellants Anthony C. Aguilar and Michael A. Aguilar.

       SIGNED May 28, 2014.


                                               _____________________________
                                               Karen Angelini, Justice